Title: To James Madison from Daniel Clark, 4 October 1803
From: Clark, Daniel
To: Madison, James


Sir
New Orleans 4th October 1803
The day after the date of my last a circumstance occurred here which has put an end to all communication betwixt the Government and the French Prefect and which if any thing further was wanted would point out the daring insolence of his Conduct and the necessity of putting a stop to it. A French national Cutter the Terreur from St Domingo by which he had received dispatches from Rochambeau was lying to appearance ready for Sea with sails bent, when without the consent or knowledge of the Government he availed himself of the obscurity of the night and sent the officers and a Party of men on shore, who from thence proceeded on board a number of ships in the Harbour and pressed all the French Seamen they could find whom they carried on board their vessel and proceeded on their voyage in the morning. This act of authority was felt, but pusilanimously submitted to by the Governor Salcedo who suffered the men so pressed to be carried off and an official correspondence took place which has at last ended by a laconic Letter to the Prefect in which he was informed that no further communication would be held with him. I am sorry to perceive by the public papers that he is named to succeed Bernadotte as Embassador to the U. S. you will find him violent, meddling, & troublesome, his discourse teeming with the terms Honor & Humanity while his actions are at direct variance with them and always tending to usurp an authority to which he can have no just pretentions. The kindness, the attentions and excess of complaisance which have been manifested towards him have had no other effect than that of encouraging him to insult the constituted authorities repeatedly in the grossest manner and he has now drawn a severe punishment on his own head by having his Conduct and measures exposed to public censure. It were to be wished that the mortification he now experiences may prove a Lesson and serve as a warning to prevent his committing similar Errors on a more conspicous [sic] theatre. I have thought it necessary to give you this information that you may on his arrival know the real Character of a Man who has on all occasions shewn himself the implacable Enemy of the Americans and of the American Government. I have the Honor to remain very respectfully Sir Your most obedt Servant
Daniel Clark
 

   
   RC (DNA: RG 59, CD, New Orleans, vol. 1). In a clerk’s hand, except for Clark’s complimentary close and signature; docketed by Wagner as received 8 Nov.



   
   Clark to JM, 29 Sept. 1803 (two letters).



   
   On 2 Oct. Laussat wrote Salcedo, complaining of the latter’s lack of cooperation and requesting that he apprehend some French sailors who had deserted from the Terreur. Salcedo replied on the same day that any further communication would be restricted to “matters relating to the commission [for the retrocession of Louisiana]” (Kukla, Guide to the Laussat PapersJon Kukla, ed., A Guide to the Papers of Pierre Clément Laussat, Napoleon’s Prefect for the Colony of Louisiana, and of General Claude Perrin Victor at the Historic New Orleans Collection (New Orleans, 1993)., pp. 78–79).



   
   For the rumor of Laussat’s appointment as French minister to the U.S., see the National Intelligencer, 17 Aug. 1803.


